     Case 1:20-cv-00857-DAD-HBK Document 17 Filed 04/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOHN EDWARD MITCHELL,                            Case No. 1:20-cv-00857-HBK
10                          Plaintiff,
                                                       ORDER DENYING AS MOOT PLAINTIFF’S
11             v.                                      MOTION FOR RULING ON TEMPORARY
                                                       RESTRAINING ORDER
12    H. BAEZA, et al.,
                                                       (Doc. No. 13)
13                          Defendants.
14

15

16            Pending before the court is plaintiff’s motion for a ruling on his motion for temporary

17   restraining order and preliminary injunction, filed January 14, 2021. (Doc. No. 13). As the title

18   of the motion states, plaintiff seeks a ruling on his motion filed on November 23, 2020. The court

19   this same day issued a Findings and Recommendation addressing plaintiff’s motion.
20            Accordingly, it is ORDERED:
21            Plaintiff’s motion for a ruling on his temporary restraining order (Doc. No. 13) be
22   DENIED as moot.
23

24   IT IS SO ORDERED.

25
     Dated:         April 6, 2021
26
                                                        HELENA M. BARCH-KUCHTA
27                                                      UNITED STATES MAGISTRATE JUDGE

28
